Exhibit 99.1 For Immediate Release SL Industries Announces 2014 Full Year and Fourth Quarter Results MT. LAUREL, NEW JERSEY, March 17, 2015 SL INDUSTRIES, INC. (NYSE MKT: SLI); (“SLI” or the “Company”) operating results for the fourth quarter and year ended December 31, 2014 are summarized in the following paragraphs. Please read the Company's Form 10-K, which can be found at www.slindustries.com, for a full discussion of the operating results. Fourth Quarter Results Net sales for the quarter ended December 31, 2014 were $53.3 million compared with net sales for the quarter ended December 31, 2013 of $47.6 million. Income from continuing operations for the quarter ended December 31, 2014 was $3.6 million, or $0.86 per diluted share, compared to income from continuing operations of $0.2 million, or $0.04 per diluted share, for the quarter ended December 31, 2013. Income from continuing operations for the quarter ended December 31, 2013 included a $5.1 million ($3.2 million, net of tax) non-cash goodwill impairment charge related to the TEAL reporting unit, which is part of the High Power Group segment. The goodwill impairment charge affected earnings by $0.76 per diluted share. Net income for the quarter ended December 31, 2014 was $7.9 million, or $1.89 per diluted share, compared to net income of $0.3 million, or $0.07 per diluted share, for the quarter ended December 31, 2013. Net income for the quarter ended December 31, 2014 included income from discontinued operations of $4.3 million, or $1.03 per diluted share, compared to income from discontinued operations of $0.2 million, or $0.03 per diluted share, for the fourth quarter of 2013. As previously announced, the Company entered into a stock purchase agreement to sell all of theoutstanding equity interests of RFL Electronics Inc. (“RFL”) for $20.3 million in cash, which included a working capital adjustment and is subject to certain potential reductions as provided in the stock purchase agreement. The closing of the sale occurred on November 17, 2014. The results of operations of RFL including the gain on the sale have been reported as part of discontinued operations in the Company’s consolidated financial statements for all periods presented, and are not reflected in the discussion of the Company’s continuing operations and in the tables below. The Company generated EBITDA from continuing operations of $5.5 million for the fourth quarter of 2014, as compared to $0.8 million for the same period in 2013, an increase of $4.7 million. The Company generated Adjusted EBITDA from continuing operations of $6.0 million for the fourth quarter of 2014, compared to $5.8 million for the same period in 2013, for an increase of $0.2 million, or 3%.See “Note Regarding Use of Non-GAAP Financial Measurements” below for the definitions of EBITDA and Adjusted EBITDA. Full Year Results Net sales for the year ended December 31, 2014 were $204.4 million compared with net sales for the year ended December 31, 2013 of $184.7 million. Income from continuing operations for the year ended December 31, 2014 was $14.2 million, or $3.39 per diluted share, compared to income from continuing operations of $7.5 million, or $1.79 per diluted share, for the year ended December 31, 2013. The Company’s income from continuing operations was negatively impacted by the Company’s effective tax rate recorded during 2014 as compared to 2013. The increase in the effective tax rate recorded during 2014 was primarily due to the amount of the federal research and development tax credits available in 2014 as compared to 2013, as well as a change in estimate related to the federal and state research and development tax credits which was recognized during the third quarter of 2014. Net income for the year ended December 31, 2014 was $18.9 million, or $4.51 per diluted share, compared to net income of $8.2 million, or $1.97 per diluted share, for the year ended December 31, 2013. Net income for the year ended December 31, 2014 included income from discontinued operations of $4.7 million, or $1.12 per diluted share, compared to income from discontinued operations of $0.8 million, or $0.18 per diluted share, for the year ended December 31, 2013. The Company generated EBITDA from continuing operations of $23.6 million for the year ended 2014, as compared to $12.2 million for the same period in 2013. The Company generated Adjusted EBITDA from continuing operations of $24.0 million for the year ended 2014, as compared to $18.6 million for the same period in 2013, an increase of $5.4 million, or 29%. See "Note Regarding Use of Non-GAAP Financial Measurements" below for the definition of EBITDA and Adjusted EBITDA. Guidance 2015 The Company anticipates, based on current information, full-year 2015 net sales, EBITDA, and Adjusted EBITDA from continuing operations in the ranges of $189 million to $231 million, $21.0 million to $27.0 million, and $22.0 million to $28.0 million, respectively. The Company's outlook for the first quarter of 2015 is net sales, EBITDA, and Adjusted EBITDA from continuing operations in the ranges of $44 million to $49 million, $4.5 million to $5.0 million, and $4.8 million to $5.3 million, respectively. Financial Summary SUMMARY CONSOLIDATED BALANCE SHEETS December 31, December 31, (In thousands) ASSETS Current assets: Cash and cash equivalents $ $ Receivables, net Inventories, net Other current assets Total current assets Property, plant and equipment, net Intangible assets, net Other assets and deferred charges, net Total assets $ $ LIABILITIES & SHAREHOLDERS' EQUITY Current liabilities $ $ Long-term liabilities Shareholders' equity Total liabilities and shareholders' equity $ $ CONSOLIDATED STATEMENTS OF INCOME Three Months Ended Twelve Months Ended December 31, December 31, (In thousands, except per share amounts) Net sales $ Cost and expenses: Cost of products sold Engineering and product development Selling, general and administrative Depreciation and amortization Restructuring charges - - - Goodwill impairment - - Total cost and expenses Income from operations 12 Other income (expense): Amortization of deferred financing costs ) Interest income 8 1 13 12 Interest expense (6 ) Other gain (loss), net ) Income from continuing operations before income taxes Income tax provision 90 Income from continuing operations Income from discontinued operations, net of tax Net income $ Basic net income per common share Income from continuing operations $ Income from discontinued operations, net of tax Net income $ Diluted net income per common share Income from continuing operations $ Income from discontinued operations, net of tax Net income $ Shares used in computing basic net income per common share Shares used in computing diluted net income per common share CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Three Months Ended Twelve Months Ended December 31, December 31, (In thousands) Net income $ Other comprehensive income, net of tax: Foreign currency translation ) 65 ) Net unrealized gain on available-for-sale securities - - Net unrealized gain reclassified into income on sale of available-for-sale securities - - ) - Comprehensive income $ Segment Results Three Months Ended Twelve Months Ended December 31, December 31, (In thousands) Net sales SLPE $ High Power Group SL-MTI Net sales Income from operations SLPE High Power Group ) SL-MTI Unallocated Corporate Expenses ) Income from operations 12 Other income (expense): Amortization of deferred financing costs ) Interest income 8 1 13 12 Interest expense (6 ) Other gain (loss), net ) Income from continuing operations before income taxes $ Supplemental Non-GAAP Disclosures EBITDA and Adjusted EBITDA Three Months Ended Twelve Months Ended December 31, December 31, (In thousands) Income from continuing operations, net of tax $ Add (deduct): Interest income (8
